987 So. 2d 807 (2008)
Jason D. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1033.
District Court of Appeal of Florida, First District.
August 8, 2008.
*808 Beverly A. Pohl of Broad and Cassel, Ft. Lauderdale, and Brian L. Tannebaum of Tannebaum Weiss, PL, Miami, for Appellant.
Bill McCollum, Attorney General, and Daniel A. David and Michael T. Kennett, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Jason Harris and his co-defendant, Michael Morton, were tried together and convicted for felony hazing. We REVERSE Harris' conviction and REMAND for a new trial based on the analysis set forth in Morton v. State, No. 1D07-1623, at 10-14, ___ So.2d ___, at ___-___, 2008 WL 3155064 (Fla. 1st DCA Aug.8, 2008).
BARFIELD, KAHN, and WEBSTER, JJ., concur.